Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2014 Higher pricing helps offset delayed disposal volumes and increased costs due to weather; Strong free cash flow(B); Reaffirms 2014 outlook on all measures Toronto, Ontario – April 25, 2014 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months ended March 31, 2014. First quarter highlights - Consolidated revenues of $469.8 million in the first quarter, a decline of 3.5%.Excluding a negative $15.7 million in foreign currency translation, consolidated revenues were flat despite contributions from Super Storm Sandy in the year-ago period and harsh weather conditions in the current period - Consolidated price improvement of 1.9%, driven by strong pricing in commercial and industrial service lines - Adjusted EBITDA(A) of $112.9 million and adjusted operating income or adjusted operating EBIT(A) of $42.6 million - Free cash flow(B) of $48.7 million, up 8.6%.Excluding internal infrastructure investments, free cash flow(B) of $54.7 million - Reported and adjusted net income per share(A) of $0.23 and $0.21, respectively Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “In the first quarter of 2014 we continued to make progress on our operational plan, despite challenging weather conditions, and, given the resumption of normal seasonal activities in April, we are reaffirming our outlook on all measures that we provided for 2014,” said Joseph Quarin, President and Chief Executive Officer, Progressive Waste Solutions Ltd. “Our consolidated pricing in the quarter improved 1.9%, with notable pricing strength in our commercial and industrial service lines.Price increases helped offset a consolidated volume decline of 2.1%, which reflects headwinds from the year-ago period related to Super Storm Sandy, as well as the impact of harsh weather conditions on our transfer and disposal volumes in the current period.” “The challenging weather delayed high-margin municipal solid waste (“MSW”) and special waste volumes at our U.S. northeast and certain Canadian landfill sites.We are pleased that in April our MSW volumes resumed more typical levels and special waste projects began to flow to several of our sites.The weather also created a spike in fuel prices, which we are focused on recovering, and contributed to higher repair and maintenance costs in the period.Aside from these items, our operating performance in the quarter was in line with our expectations and we are confident in our outlook for the balance of the year.In particular, we are encouraged by the higher EBITDA(A) margins we are achieving in our U.S. northeast commercial, industrial and residential collection operations as our improvement strategies take hold.” Mr. Quarin continued, “Even on a lower level of adjusted EBITDA(A) than anticipated due to delayed disposal volumes, we delivered higher free cash flow(B) in the quarter, with an increase of 8.6% to $48.7 million, representing 10.4% of consolidated revenues.We are maintaining our fiscal 2014 outlook for capital and landfill expenditures of between $212 and $216 million, and free cash flow(B) of between $210 and $225 million, excluding internal infrastructure investment of $20 million and including net proceeds on sale.” First quarter ended March 31, 2014 Reported revenues decreased ($16.8)million or (3.5)% from $486.6 million in the first quarter of 2013 to $469.8million in the first quarter of 2014.Expressed on a reportable basis, and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues decreased (0.2)% quarter over quarter due in large part to a (2.1)% decline attributable to volume.Lower volumes were partially offset by higher overall price and recycled commodity prices. Operating income was $41.3 million in the first quarter of 2014 versus $59.2 million in the first quarter of 2013.Net income was $25.9 million versus $29.3 million in the first quarter of 2014 and 2013, respectively. Adjusted amounts Adjusted EBITDA(A) was $112.9 million, or (12.5)% lower, in the first quarter of 2014 versus $129.1 million in the same quarter a year ago.Adjusted operating EBIT(A) was $42.6 million, or (27.0)% lower, in the quarter compared to $58.4 million in the same period last year.Adjusted net income(A) was $24.8 million, or $0.21 per diluted share, compared to $27.1 million, or $0.24 per diluted share in the comparative period. Progressive Waste Solutions Ltd. – March 31, 2014 - 1 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended March 31, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended REVENUES $ $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION AMORTIZATION NET LOSS (GAIN) ON SALE OF CAPITAL AND LANDFILL ASSETS ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE LOSS (GAIN) 53 (1 ) NET LOSS (GAIN) ON FINANCIAL INSTRUMENTS ) RE-MEASUREMENT OF PREVIOUSLY HELD EQUITY INVESTMENT ) - INCOME BEFORE INCOME TAX EXPENSE (RECOVERY) AND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE (RECOVERY) Current Deferred ) NET LOSS FROM EQUITY ACCOUNTED INVESTEE 82 33 NET INCOME OTHER COMPREHENSIVE LOSS: Foreign currency translation adjustment ) ) Derivatives designated as cash flow hedges, net of income tax $nil (2013 - $288) - ) Settlement of derivatives designated as cash flow hedges, net of income tax ($225) (2013 - ($149)) ) TOTAL OTHER COMPREHENSIVE LOSS ) ) COMPREHENSIVE INCOME $ $ Net income per weighted average share, basic and diluted $ $ Weighted average number of shares outstanding (thousands), basic and diluted Progressive Waste Solutions Ltd. – March 31, 2014 - 2 Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) March 31, 2014 (unaudited) and December 31, 2013 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) March 31, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables 46 68 Prepaid expenses Income taxes recoverable Restricted cash Other assets FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENTS OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 114,788,178 (December 31, 2013 - 114,852,852)) Restricted shares (issued and outstanding - 391,401 (December 31, 2013 - 322,352)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Progressive Waste Solutions Ltd. – March 31, 2014 - 3 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended March 31, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ $ Items not affecting cash Restricted share expense Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Net loss (gain) on sale of capital and landfill assets ) Net loss (gain) on financial instruments ) Re-measurement gain on previously held equity investment ) - Deferred income taxes ) Net loss from equity accounted investee 82 33 Landfill closure and post-closure expenditures ) ) Changes in non-cash working capital items ) ) Cash generated from operating activities INVESTING Acquisitions ) ) Restricted cash deposits (1
